EXHIBIT 10.1
 
July 7th, 2011
 
PRIVATE & CONFIDENTIAL
 
Mr. Marc Askenasi
President
Baron Group Ventures
519-955 Queen Street West
Toronto, On M6J 3X5


Re:      Acquisition of NOWPHIT
 
Dear Mr. Askenasi:


The following outlines our most recent discussions and understandings with
respect to the proposed acquisition (the “Acquisition”) from Baron Group
Ventures (“BGV” or the “Vendor”) of one hundred percent (100%) of the issued and
outstanding common shares of a to be formed company to be named NOWPHIT Holdings
Inc. (“NP Holdings”) by InterAmerican Gaming Inc. (“IAG”), a publicly traded
company whose shares are listed on the Over-the-Counter Pink Sheets in the
United States of America and trade under the symbol IAGM, or a subsidiary of the
IAG (the “Purchaser”). The Acquisition will be subject to the entering into of a
formal purchase agreement (“Purchase Agreement”) between the Purchaser and the
Vendor.
 
NP Holdings is a to-be-formed holding company that is being created by BGV to
hold an eighty and one tenth percent (“80.1%”) share in NOWPHIT Operations Inc.
an Ontario Corporation (“NP Operations”) that has developed a proprietary
personal health and fitness solution known as NOWPHIT. The NOWPHIT solution
incorporates social gaming, hardware technology for fitness equipment as well as
web and mobile based applications that empowers and inspires individuals to
improve their personal health and fitness. NP Operations owns all of the
intellectual property rights, all web and mobile solutions and services, and the
corresponding software, hardware, equipment, licenses, agreements, trademarks,
trade names, websites and Internet domain names necessary to operate the
NOWPHIT’s health and fitness solution.


All dollar amounts herein shall be in United States Dollars unless otherwise
stated.


1. Payment of Purchase Price
 
The consideration payable on Closing (as defined in paragraph 6) shall be paid
as follows:
 
(i)  
by the issuance by the Purchaser to the Vendor of sixty-five million
(65,000,000) Common Shares of InterAmerican Gaming Inc., in exchange for one
hundred percent (100%) of the outstanding shares of NP Holdings on a “rollover”
basis. The share amount is subject to adjustment if any shares are issued prior
to Closing (as defined in paragraph 6) for the settlement of any historical
liabilities of IAG.

 
 
1

--------------------------------------------------------------------------------

 
 
(ii)  
IAG acknowledges that pursuant to its ownership it shall fund the development of
NP Operations in full through interest free recourse loans to a maximum of $5
million. If this maximum amount is reached, shareholders of NP Operations will
then have to fund their pro rata share of any further capital requirements. The
IAG loan will be repaid out of first profits of NP Operations. If for any reason
IAG is unable to meet the financial requirements of NP Operations, then NP
Operations will be able to seek its own equity or debt financing from other
shareholders or third parties. The details of these arrangements will be
outlined in the NP Operations Shareholder Agreement which will be executed at
closing.

 
2. Management Agreements
 
The Purchaser will enter into a management agreement with BGV for the services
of Marc Askenasi. On closing, Mr. Marc Askenasi will become the President and
Chief Executive Officer of the Purchaser. The management agreement will include
a minimum monthly fee of fifteen thousand dollars ($15,000) per month, a car
allowance, and bonuses at the discretion of the Compensation Committee of the
Board of Directors. The management agreement will commence on Closing (as
defined in paragraph 6). This management contract will be for a three-year term
with a severance of one hundred and fifty percent (150%) of the balance owing
under the management agreement to a maximum of two hundred and fifty thousand
dollars ($250,000). The management agreement will contain other standard
provisions common to a management agreement of this type, including
non-competition and change of control clauses.
 
3. Conditions of Purchase
 
The Purchase Agreement will contain certain conditions, including, without
limitation, the following:
 
(a)  
Conduct of Business

 
From the date of acceptance of this Letter of Intent, the Vendor shall cause the
business, operations and affairs of NP Operations to be operated only in the
ordinary and normal course consistent with past practice, to preserve its
property, assets, operations and goodwill and to pay and discharge its
liabilities in the ordinary course and consistent with past practice.


(b)  
Debt Restructuring Requirements

 
The Purchaser will settle its outstanding obligations to GameCorp Ltd. prior to
closing. All other debt and accounts payable shall be either settled prior to
closing or disclosed and approved by the Vendor prior to closing.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  
Approvals

 
Each of the parties will take all necessary action to obtain any regulatory,
shareholder or Board of Directors approvals necessary in respect of the
Acquisition.
 
(d)  
Changes to the Board of Directors

 
Marc Askenasi and one additional nominee’s of the Vendor will join the Board of
Directors of the Purchaser with two of the existing Directors of the Purchaser
resigning.
 
(e)  
Investigations and Due Diligence

 
(i)  
Immediately following the acceptance of this letter of intent by the Vendor, the
Purchaser shall be entitled to conduct at their expense a comprehensive and
unrestricted due diligence examination of the property, assets, business and
affairs of NP Operations and BGV and the Vendor shall cooperate in facilitating
such examination. As part of the examination, all documentation required to
carry out an examination of the affairs of NP Operations and BGV will be made
available to the Purchaser and their accountants and solicitors upon their
request. Such documentation will include, without limitation, all of the books
and records, financial statements, contracts, leases, mortgages, licences, tax
returns, and bank records. It will be a condition of closing that the Purchaser
shall be entirely satisfied with the results of its examinations.

 
(ii)  
Immediately following the acceptance of this letter of intent by the Vendor, the
Vendor shall be entitled to conduct at their expense a comprehensive and
unrestricted due diligence examination of the property, assets, business and
affairs of the Purchaser and the Purchaser shall cooperate in facilitating such
examination. As part of the examination, all documentation required to carry out
an examination of the affairs of the Purchaser will be made available to the
Vendor and their accountants and solicitors upon their request. Such
documentation will include, without limitation, all of the books and records,
financial statements, contracts, leases, mortgages, licences, tax returns, and
bank records. It will be a condition of closing that the Vendor shall be
entirely satisfied with the results of its examinations.

 
4. Applicable Law
 
The Purchase Agreement and this Letter of Intent shall be governed by and
construed in accordance with the laws of the State of Nevada.
 
 
3

--------------------------------------------------------------------------------

 


5. Confidentiality
 
Other than as required by applicable law, the parties hereto shall keep strictly
confidential the existence of this letter, the fact that negotiations are taking
place and all documentation and information which is disclosed to them in
connection with this transaction and shall cause their accountants, solicitors,
agents and employees to observe this covenant, which is of indefinite duration.
Both parties acknowledge that the Purchaser is a publicly traded company and
that the Purchaser will be required to make a public disclosure regarding this
agreement. The Purchaser will allow the Vendor to approve the language of any
public disclosure prior to dissemination.
 
6. Closing
 
The transaction contemplated herein shall be completed on the earlier of the
date that all required approvals are obtained and August 5th, 2011 (“Closing”),
or on such other date as the parties may agree in writing. The parties covenant
that they will diligently work to close this transaction as soon as possible.
Notwithstanding the foregoing, if this transaction does not close for any reason
on or prior to August 19th, 2011, then this agreement shall have no further
force and effect and each party will have deemed to have released the other from
any obligations.
 
7. Exclusivity of Dealing
 
During the period from the acceptance of this letter to the Closing or
termination hereof, the Vendor will deal exclusively with the Purchaser in
respect of the sale or proposed sale of any part of NP Operations and not
(directly or indirectly) negotiate with any person, corporation or other entity,
or furnish data to any third party, or solicit or entertain any proposal from
any third party relating to the sale or proposed sale of NP Operations or any
material part of the assets of NP Operations out of the ordinary course of
business.
 
8. Formal Agreement
 
The parties agree to negotiate in good faith to finalize the Purchase Agreement
incorporating the provisions of this letter and all terms and conditions usually
associated with a transaction of this nature, including, without limitation,
indemnities, covenants, representations and warranties and other provisions
required to address specific issues unique to the proposed transaction on or
before August 5th, 2011.
 
9. Costs
 
The Purchase Agreement will provide that all parties shall bear their own
expenses, including without limitation, fees for legal counsel, accountants,
environmental consultants and other consultants, representatives and agents,
incurred in connection with this transaction except where otherwise specifically
agreed upon.
 
 
<SIGNATURE PAGE TO FOLLOW>
 
 
4

--------------------------------------------------------------------------------

 


 
Sincerely,
 
 
InterAmerican Gaming Inc.
 
 
By:           /s/ John G. Simmonds_________
Name:      John G. Simmonds
Title:        Chairman and Chief Executive Officer


 
Agreed and accepted, this 7th day of July, 2011 by:




On behalf of the Vendor:


 
By:           /s/ Marc Askenasi_____________
Name:      Marc Askenasi
Title:        President and Principal Shareholder
 
 
5


--------------------------------------------------------------------------------